— Judgment of the Supreme Court, Bronx County (Bernstein, J.), rendered February 21, 1980, convicting appellant, upon his plea of guilty, of sexual abuse in the first degree, a violent felony offense, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of not less than two nor more than four years, is modified, on the law, to reverse and vacate the sentence, the matter remanded for resentencing, and the judgment *965is otherwise affirmed. The conviction for the felony which served as the predicate for the adjudication of appellant as a second felony offender occurred July 31, 1979, after the commission of the instant crime on March 31, 1979. Section 70.06 (subd 1, pars [a], [b], cl [ii]) of the Penal Law provides that a defendant can be adjudicated a second felony offender only if the sentence for the crime which is to serve as the predicate for the adjudication was imposed prior to the commission of the present felony (People v Greer, 86 AD2d 781; People v Gillman, 49 AD2d 951). Concur — Carro, J. P., Asch, Bloom, Milonas and Alexander, JJ.